Case 1:19-cv-00622-CCC Document 66-5 Filed 05/03/21 Page 1 of 3




                                                           PILF-01067
                                                            Exhibit E
Case 1:19-cv-00622-CCC Document 66-5 Filed 05/03/21 Page 2 of 3




                                                           PILF-01068
                                                            Exhibit E
Case 1:19-cv-00622-CCC Document 66-5 Filed 05/03/21 Page 3 of 3




                                                           PILF-01077
                                                            Exhibit E
